 


110 HR 78 IH: American Child Support Enforcement Immigration Act of 2006
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 78 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Immigration and Nationality Act and title IV of the Social Security Act to provide for the denial of family classification petitions filed by an individual who owes child support arrearages. 
 
 
1.Short titleThis Act may be cited as the American Child Support Enforcement Immigration Act of 2006. 
2.Denial of family classification petitions filed by individuals who owe child support arrearages 
(a)In general 
(1)Family-based classification petitions for immigrantsSection 204 of the Immigration and Nationality Act (8 U.S.C. 1154) is amended by adding at the end the following new subsection: 
 
(l)Denial of family-based classification petition for petitioners certified as owing child support arrearagesThe Secretary of Homeland Security shall, upon certification by the Secretary of Health and Human Services transmitted under section 452(k)(1) of the Social Security Act with respect to an individual, not approve a petition filed by such individual under subsection (a) for classification of an alien by reason of a relationship described in paragraph (1), (2), (3), or (4) of section 203(a) or by reason of immediate relative status under section 201(b)(2)(A)(I).current 204(a): Any citizen of the United States claiming that an alien is entitled to classification by reason of a relationship described in paragraph (1), (3), or (4) of section 203(a) or to an immediate relative status under section 201(b)(2)(A)(I) may file a petition with the Attorney General for such classification.. 
(2)Petitions for nonimmigrant fianceés and fiancésSection 214(d)(1) of such Act (8 U.S.C. 1184(d)(1)) is amended— 
(A)by inserting (A) after (d)(1); and 
(B)by adding at the end the following new subparagraph: 
 
(B)The Secretary of Homeland Security shall, upon certification by the Secretary of Health and Human Services transmitted under section 452(k)(1) of the Social Security Act with respect to an individual, not approve a petition filed by such individual under the first sentence of subparagraph (A).. 
(b)Certification of arrearages 
(1)In generalSection 452(k) of the Social Security Act (42 U.S.C. 652(k)) is amended— 
(A)in paragraph (1), by inserting before the period at the end the following: and to the Secretary of Homeland Security for action (with respect to denial of classification petitions) pursuant to sections 204(l) and 214(d)(1)(B) of the Immigration and Nationality Act; and 
(B)in paragraph (3), by striking and the Secretary of State and inserting , the Secretary of State, and the Secretary of Homeland Security. 
(2)Transition for previously transmitted certificationsThe Secretary of Health and Human Services shall provide for the expeditious transmittal to the Secretary of Homeland Security of certifications previously transmitted to the Secretary of State under section 452(k)(1) of the Social Security Act. Such transmittal of certifications shall be treated, for purposes of section 204(l) and 214(d)(1)(B) of the Immigration and Nationality Act (as added by subsection (a) of this Act), as a transmittal of information under such section 452(k)(1). 
(c)Effective date 
(1)In generalThe amendments made by this section shall apply to classification petitions that have not been approved as of the date of the enactment of this section, regardless of the date on which they were filed. 
(2)Application to previously approved petitionsThe Secretary of Homeland Security may revoke the approval of a classification petition that has been approved as of the date of the enactment of this section and on the basis of which a visa has not been issued or an adjustment of status has not been effected, if the Secretary determines that such petition would not have been approved if the amendments made by this section applied before the date of the approval of such petition. 
 
